

117 HR 553 IH: Aviation Manufacturing Jobs Protection Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 553IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Larsen of Washington (for himself, Mr. Estes, Mr. Smith of Washington, Mrs. Napolitano, Mr. Carson, Miss Rice of New York, Ms. Schrier, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a program to preserve and restore jobs in the aviation manufacturing industry, and for other purposes.1.Short titleThis Act may be cited as the Aviation Manufacturing Jobs Protection Act of 2021.2.DefinitionsIn this Act:(1)At-risk employee groupThe term at-risk employee group—(A)means the 25 percent of an employer’s United States workforce comprised of employees—(i)who are most at risk of a permanent reduction in force or furlough due to the COVID–19 public health emergency; or(ii)who—(I)were previously part of a reduction in force or furlough due to the COVID–19 public health emergency; and(II)the employer would choose to recall under the program established by this section; but(B)does not include—(i)senior executive employees; or(ii)any employee with a total compensation level of $200,000 or more.(2)Aviation employerThe term aviation employer means an aviation manufacturing company.(3)Aviation manufacturing companyThe term aviation manufacturing company means a corporation, firm, or other business entity that—(A)holds a type or production certificate or similar authorization issued under section 44704 of title 49, United States Code;(B)holds a certificate issued under part 145 of title 14, Code of Federal Regulations, for maintenance, repair, and overhaul of aircraft, aircraft engines, components, or propellers; or(C)under contract or subcontract, produces components, parts, or systems of aircraft, aircraft engines, or appliances for inclusion in an aircraft, aircraft engine, or appliance.(4)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency with respect to the 2019 Novel Coronavirus.(5)Senior executive employeeThe term senior executive employee means a chief executive officer, chief operating officer, or chief financial officer.(6)Total compensation levelThe term total compensation level means salary, bonuses, awards of stock, and other financial benefits of an employee, excluding overtime and premium pay, as of April 1, 2020. 3.Payroll support extension program(a)In generalThe Secretary of Transportation, in coordination with other appropriate Federal departments or agencies, shall establish a payroll support extension program to enter into agreements with aviation employers to provide a 50 percent share for the compensation, benefits, and training of at-risk employee groups financially impacted by the COVID–19 public health emergency.(b)ProceduresNot later than 10 days after the date of enactment of this Act, the Secretary shall establish, and make available to the public, procedures for application and minimum eligibility requirements for participation in the program established under subsection (a).(c)Compensation contributionsUnder the program established under this section, the Secretary may enter into agreements to provide a 50 percent contribution to ensure the total compensation level of the at-risk employee group of an aviation employer for any period beginning on or after April 1, 2020, and ending not later than April 30, 2023.(d)EligibilityThe Secretary may enter into an agreement with an aviation employer under this section if the Secretary determines that—(1)the aviation employer has experienced at least a 15 percent decline in revenues between October 1, 2019, and October 1, 2020;(2)the aviation employer has an identifiable at-risk employee group;(3)the aviation employer agrees to provide the non-Federal share of the agreement under this section; (4)the aviation employer provides a written justification for the need for assistance, including the size of the at-risk employee group and a description of the economic conditions of the company that make Federal assistance necessary under this section; and(5)receipt of assistance under this section will reduce the likelihood of a permanent reduction in force or furlough, or facilitate the retention or recall, of the at-risk employee group of the aviation employer.(e)RequirementsAn agreement entered into under this section shall require that—(1)the aviation employer may not carry out any permanent reduction in force or furlough of employees in the at-risk employee group for the duration of the agreement, subject to the aviation employer’s right to discipline or terminate an employee in accordance with policies of the aviation employer;(2)assistance provided under this section may not be used for stock buybacks or to pay out dividends;(3)assistance provided under this section shall be used solely for the purpose of providing compensation, benefits, and training of the at-risk employee group;(4)the aviation employer may not—(A)circumvent or abrogate a collective bargaining agreement, including any training provided for in such agreement; or(B)move jobs assisted by this program out of the United States;(5)the aviation employer may only provide compensation, benefits, and training to United States-based employees; and(6)restore the rights and protections for returning employees as if such employees had not been involuntarily furloughed.(f)Duration of agreementAn agreement entered into under this section shall be for a period not to exceed 6 months, and may be renewed for a period of 2 years, at the discretion of the Secretary, so long as the Secretary recertifies such agreement every 6 months.(g)Federal shareThe Federal share of assistance provided to an aviation employer under an agreement entered into pursuant to this section shall not exceed 50 percent.(h)Multiple agreementsThe Secretary may enter into multiple agreements with an aviation employer under this section, except that the total assistance shall not exceed beyond the applicable at-risk employee group.(i)Coordination with employee retention creditThe Secretary shall not enter into any agreement under this section with an employer who was allowed a credit under section 2301 of the CARES Act for any calendar quarter ending before such agreement is entered into and such section 2301 shall not apply to any employer who enters into any agreement under this section.(j)ReportAn aviation employer entering into an agreement under this section shall submit to Congress, after submission to the Secretary for review, on the implementation and allocation of funds provided pursuant to this section.(k)Tax treatmentFor purposes of the Internal Revenue Code of 1986, any public partner contribution provided by the Secretary under this section which is received by any employee shall be included in the gross income of such employee and no deduction shall be allowed under such Code to the employer with respect to any such contribution.(l)Termination(1)SunsetThe authority established by this Act shall end on April 30, 2023.(2)Agreement durationNo agreement may be entered into under this section that provides for assistance after April 30, 2023.(m)Authorization of AppropriationsThere is authorized to be appropriated $15,000,000,000 to carry out this Act.